UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 INDEPENDENCE REALTY TRUST, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: INDEPENDENCE REALTY TRUST, INC. Two Logan Square 100 N. 18th St., 23rd Floor Philadelphia, PA 19103 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held May16, 2017 To the Stockholders of INDEPENDENCE REALTY TRUST, INC.: Notice is hereby given that the annual meeting (the “Annual Meeting”) of stockholders of INDEPENDENCE REALTY TRUST, INC., a Maryland corporation (“IRT”), will be held at IRT’s offices at Two Logan Square, 100 N. 18th St., 23rd Floor, Philadelphia, PA 19103, on Tuesday, May 16, 2017, at 9:00 A.M., Philadelphia time, for the following purposes: 1. To elect six directors to serve until the next annual meeting of stockholders in 2018. 2. To approve the selection of KPMG LLP as the independent registered public accounting firm for IRT for the fiscal year ending December 31, 2017. 3. To approve, on an advisory basis, the compensation of the named executives, as disclosed in IRT’s Proxy Statement for the Annual Meeting pursuant to the compensation disclosure rules of the Securities and Exchange Commission, including the Compensation Discussion and Analysis and the other related disclosure. 4. To transact such other business as may properly be brought before the Annual Meeting and any adjournment, postponement or continuation thereof. Only stockholders of record on the books of IRT at the close of business on March 17, 2017 will be entitled to notice of and to vote at the Annual Meeting or any adjournments thereof. A list of stockholders entitled to vote at the Annual Meeting will be available for inspection at the Annual Meeting and at the offices of IRT given above. The stock transfer books will not be closed. STOCKHOLDERS CAN HELP AVOID THE NECESSITY AND EXPENSE OF SENDING FOLLOW-UP LETTERS TO ASSURE A QUORUM BY PROMPTLY RETURNING THE ENCLOSED PROXY. THE ENCLOSED ADDRESSED ENVELOPE REQUIRES NO POSTAGE AND YOU MAY REVOKE YOUR PROXY AT ANY TIME BEFORE ITS USE. By order of the Board of Directors, /s/JESSICA K. NORMAN Jessica K. Norman Secretary April 4, 2017 Independence Realty Trust, Inc. Proxy Statement Table of Contents General 1 Voting at the Annual Meeting 1 Proposal 1. Election of Directors 3 Proposal 2. Approval of Independent Registered Public Accounting Firm 12 Proposal 3. Advisory Vote on Executive Compensation 13 Proposal 4. Other Matters 14 Security Ownership of Certain Beneficial Owners and Management 15 Our Management 17 Non-Director Executive Officers 19 Executive Officer and Director Compensation 20 Compensation Discussion and Analysis 20 Compensation Committee Report 32 Executive Officer Compensation 33 Summary Compensation Table 33 Grants of Plan-Based Awards in 2016 34 Outstanding Equity Awards at 2016 Fiscal Year-End 36 Option Exercises and Stock Vested in Fiscal 2016 37 Potential Payments on Termination or Change-In-Control 38 Director Compensation 42 Director Compensation in 2016 42 Equity Compensation Plan Information 44 Certain Relationships and Related Party Transactions 45 Section 16(a) Beneficial Ownership Reporting Compliance 47 Stockholder Proposals and Director Nominations 48 Annual Report and Report on Form 10-K 49 Appendix A-IRT Audit Committee Pre Approval Guidelines INDEPENDENCE REALTY TRUST, INC.
